Citation Nr: 1601786	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for hearing loss, left ear.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss, right ear.

5.  Entitlement to service connection for hearing loss, right ear.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for diabetes mellitus, type II.

11.  Entitlement to service connection for colon polyps.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disability.  

13.  Entitlement to service connection for a stomach disability.  

14.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for disability of the hands, including thumbs (claimed as arthritis).

15.  Entitlement to service connection for disability of the hands, including thumbs (claimed as arthritis).

16.  Entitlement to service connection for carpal tunnel syndrome of the upper extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

These matters come to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2008, a statement of the case was issued in March 2010, and a substantive appeal was received in May 2010.

The Veteran testified at a Board hearing in October 2015; the transcript is of record.

The issues of entitlement to a compensable rating for hearing loss, left ear, and entitlement to service connection for hearing loss, right ear; acquired psychiatric disability; diabetes mellitus; left knee disability; right knee disability; sleep apnea; stomach disability; colon polyps; disability of the hands/thumbs; and carpal tunnel syndrome of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1968 to May 1972.

2.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to service connection for hemorrhoids and entitlement to an increased rating for tinnitus is requested.

3.  In a November 1972 rating decision, the RO denied entitlement to service connection for hearing loss, stomach disability, and disability of the hands.  The Veteran filed a notice of disagreement in January 1973 with regard to the denial of service connection for hearing loss and a statement of the case was issued in February 1973, but no substantive appeal was received and no new and material evidence was received within one year of its issuance.  

4.  Additional evidence received since the RO's November 1972 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss, right ear, stomach disability, and disability of the hands.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issues of entitlement to service connection for hemorrhoids and entitlement to an increased rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The November 1972 RO decision denying entitlement to service connection for hearing loss, stomach disability, and disability of the hands is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the November 1972 RO decision denying entitlement to service connection for hearing loss, stomach disability, and disability of the hands.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the October 2015 Board hearing, the Veteran withdrew his appeal with regard to the issue of entitlement to service connection for hemorrhoids and entitlement to an increased rating for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for hemorrhoids and entitlement to an increased rating for tinnitus and these issues are dismissed.

New & material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 1972, the Veteran filed a claim of service connection for hearing loss, stomach disability, and disability of the hands.  The claims were denied in a November 1972 rating decision on the basis of no diagnoses.  In January 1973, the Veteran filed a notice of disagreement with the denial of service connection for hearing loss.  A statement of the case was issued in February 1973 but the Veteran did not file a substantive appeal.  No new and material evidence was received within a year of issuance of the rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In August 1977, the Veteran filed a claim to reopen entitlement to service connection for hearing loss and disability of the hands.  In September 1977 correspondence, VA instructed the Veteran to submit additional evidence for his claim to be reconsidered.  No additional evidence was received.

In February 1993, the Veteran filed a claim to reopen entitlement to service connection for hearing loss, stomach disability, and disability of the hands.  In April 1993 correspondence, VA instructed the Veteran to submit new and material evidence for his claim to be reconsidered.  No additional evidence was received.  

In support of his claim to reopen, the Veteran testified that he is experiencing hearing loss in his right ear.  See 10/26/2015 VBMS entry, Hearing Testimony at 8-9.  He testified that he has experienced stomach problems since basic training.  Id. at 24.  Specifically, he testified that during service he would clench his fists and hold himself in anger.  He asserts that he was treated for stomach problems following service, although the records are unavailable.  Id. at 25.  With regard to the claimed conditions affecting the hands/thumbs, the Veteran asserts that his hand problems are due to jumping on the runway and landing on his hands and knees.  Id. at 8-9.  VA treatment records reflect a 'Problem List' including bilateral hearing loss, gastroparesis and a history of colonic polyps, carpal tunnel syndrome and pain in joint of hand.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claim not previously established - diagnoses and lay contentions of the Veteran - such evidence raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the above reasons, the claims of service connection for hearing loss, right ear, stomach disability, and disability of the hands are reopened.  38 U.S.C.A. § 5108.  


ORDER

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids is dismissed.

Entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hearing loss, right ear, stomach disability, and disability of the hands is granted.



REMAND

Hearing loss

At the Board hearing the Veteran testified that he underwent an audiological evaluation in March 2014 at the Denver VA Medical Center (VAMC).  See 10/26/2015 VBMS entry, Hearing Testimony at 31.  VA treatment records are on file through November 25, 2014; however, there is no audiological evaluation of record.  The evaluation must be associated with the virtual folder.

On Remand, the Veteran should be afforded a VA examination to assess the severity of his hearing loss, left ear, and such VA examination should assess whether he has hearing loss in the right ear per 38 C.F.R. § 3.385, to include an etiological opinion.  

Acquired psychiatric disability

The Veteran asserts that he has an acquired psychiatric disability - PTSD or anxiety - that is due to his period of active service.  The Veteran asserts that he became anxious following his basic training where supervisors yelled at him, and he also found out that friends were killed in the Republic of Vietnam while he was serving stateside.  See 10/26/2015 VBMS entry, Hearing Testimony at 3-4.  

In June 1986, the Veteran sought treatment for anxiety and depression.  06/23/2008 VBMS entry, Medical Treatment Record-Non-Government Facility at 38.  A VA mental health evaluation reflects diagnoses of dysthymia and PTSD.  02/11/2008 VBMS entry, Medical Treatment Record-Government Facility at 28.  The Veteran reported that he served on Randolph Air Force Base and there was the prospect of being stationed in Cambodia or Laos with the potential for death or injury.  He reported having intrusive and distressing memories and dreams of his military experience if he was stationed in either place.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed acquired psychiatric disability.

Knees

Service treatment records do not reflect any complaints or treatment related to the right knee.  The Veteran's May 1972 separation examination reflects a history of a trick right knee since 1969.  08/09/1972 VBMS entry, Medical Treatment Record-Government Facility.  He complained of "popping out" with different positions.  He was never evaluated.  On examination, there was no tenderness or non-motion restrictions.  The examiner deemed the condition NCNS - no complications, no sequelae.

In March 2014, the Veteran underwent a VA examination to assess the nature and etiology of his claimed right knee disability.  Unfortunately, the VA examiner did not have access to the virtual folder, to include the service treatment records.  Thus, the Veteran should be afforded another VA examination to assess the nature and etiology of his right knee disability.  

Although service records do not reflect any complaints or treatment related to the left knee, the Veteran testified that he believes his knee problems are due to wear and tear from jumping and kneeling on the runway.  See 10/26/2015 VBMS entry, Hearing Testimony at 8-9.  Likewise, at the VA examination the Veteran reported that both knees started to hurt in service from weight lifting and kneeling on the runway.  The VA examination should also address the left knee.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Sleep apnea

The Veteran asserts that he has experienced sleeping problems since service.  See 10/26/2015 VBMS entry, Hearing Testimony at 16.  VA records reflect that sleep apnea is on the 'Problem List.'  The Veteran also asserts that his sleep apnea may be due to or aggravated by his acquired psychiatric disability.  The Veteran should be afforded a VA examination to assess the etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Diabetes mellitus

The Veteran asserts that his diabetes mellitus manifested in the late 1970s and is due to his poor in-service eating habits.  See 10/26/2015 VBMS entry, Hearing Testimony at 22.  The Veteran should be afforded a VA examination to assess the etiology of his diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Stomach/colon polyps

The Veteran testified that he has experienced stomach problems since basic training.  10/26/2015 VBMS entry, Hearing Testimony at 24.  Specifically, he testified that during service he would clench his fists and hold himself in anger.  He asserts that he was treated for stomach problems following service, although the records are unavailable.  Id. at 25.  

The May 1972 separation examination reflects complaints of stomach trouble, specifically severe cramps for three years associated with nervousness and complaints of feces turning black or dark green.  He was never evaluated and self-treated symptomatically with some relief.  

The Veteran should be afforded a VA examination to assess the nature and etiology of any disability of the stomach or colon polyps.  

Hands/thumbs & carpal tunnel syndrome

With regard to the claimed conditions affecting the hands/thumbs, the Veteran asserts that his hand problems are due to jumping on the runway and landing on his hands and knees.  Id. at 8-9.  

The May 1972 separation examination reflects complaints of swollen and painful joints.  The Veteran was referring to a fracture of the left thumb in 1969.  He also complained of periodic pain associated with weather changes.  He was never evaluated and did not administer self-treatment.  

The Veteran should be afforded a VA examination to assess the nature and etiology of any disability of the hands/thumbs or carpal tunnel syndrome affecting the upper extremities.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder the 2014 VA audiological evaluation conducted at the Denver VAMC and updated treatment records dated from November 26, 2014.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed hearing loss, right ear, and the severity of his hearing loss, left ear.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should offer an opinion as to the following:

a)  Does the Veteran have a current diagnosis of a hearing loss disability of the right ear as defined by VA regulation (38 C.F.R. § 3.385)?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that hearing loss, right ear, had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?  If not, has the right ear hearing loss been caused or aggravated by the service-connected hearing loss in the left ear?  If aggravation is found, the examiner should attempt to identify the baseline level of hearing loss prior to such aggravation.

c)  The examiner should also comment on the impact of the Veteran's hearing loss, left ear, on his ability to work.  

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history and that his reports must be considered in formulating the requested opinions.  

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The virtual folder must be provided to the examiner for review in conjunction with the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD, to include anxiety and dysthymia, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed right and left knee disabilities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should state whether any disability of the left or right knee is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed sleep apnea.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should state whether sleep apnea is at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include his complaints of in-service sleep problems.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed diabetes mellitus.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should state whether diabetes mellitus is at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include his complaints of in-service dietary habits.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed colon polyps and stomach disability.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a) Please state whether the Veteran has a colon polyps and a disability of the stomach.  

b) State whether any colon polyps is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

c) State whether any disability of the stomach is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

8.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed disabilities of the hands and upper extremities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a) State whether the Veteran has a disability of the hands or thumbs.

b) State whether the Veteran has carpal tunnel syndrome affecting the upper extremities.

c) State whether any disability of the hands or thumbs are at least as likely as not (50 percent or greater probability) due to service or any incident therein.

d) State whether any carpal tunnel syndrome of the upper extremities are at least as likely as not (50 percent or greater probability) due to service or any incident therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


